      Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IMAN GREENE, ET AL.                                         CIVIL ACTION

VERSUS                                                      NO. 20-773

ACE AMERICAN INSURANCE                                      SECTION: “B”(3)
COMPANY, ET AL.
                                    ORDER

      Before the Court are plaintiffs Iman Greene, Paul Young, Jr.,

and   Cornelia    Madison’s    motion       to   remand   (Rec.   Doc.   7)   and

defendants Ace American Insurance Company and Hertz Corporation’s

response in opposition (Rec. Doc. 8). Accordingly,

      For the reasons discussed below,

      IT IS ORDERED that plaintiffs’ motion to remand (Rec. Doc. 7)

is GRANTED.


         FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      This case arises from a motor-vehicle accident that took place

on September 3, 2018 on Crowder Boulevard in Orleans Parish. Rec.

Doc. 1-4 at ¶ III [Original State Court Petition]. Plaintiff Iman

Greene was operating a vehicle owned by defendant Hertz Corporation

(“Hertz”) and insured by defendant Ace American Insurance Company

(“Ace”) with plaintiffs Paul Young, Jr. and Cornelia Madison riding

as guest passengers, when it was struck from behind. Id. An unknown

driver operating a stolen vehicle rear-ended plaintiffs’ vehicle

and fled the scene. Id. As a result of the incident, plaintiffs

claimed injuries and entitlement to damages from both defendants.

                                        1
    Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 2 of 9



        All plaintiffs are citizens of the state of Louisiana, and

each is domiciled in Orleans Parish. Rec. Doc. 1 at ¶ 9. Defendant

Hertz    is   a    Delaware     corporation    with    its   principal     place   of

business in Estro, Florida, while defendant Ace is a Pennsylvania

corporation with its principal place of business in Philadelphia,

Pennsylvania. Id. at ¶ 11.

     Plaintiffs filed their original suit in the Civil District

Court for the Parish of Orleans on July 23, 2019. Rec. Doc. 1-4.

Plaintiffs        later    filed   their   first      supplemental   and    amended

petition in state court on October 1, 2019. Rec. Doc. 1-6.                  Neither

petition states the amount in controversy between plaintiffs and

defendants to this litigation. See Rec. Docs. 1-4, 1-6. In the

original and first supplemental and amended petition, plaintiffs

prayed for damages regarding: past and future physical pain and

suffering;        past    and   future   mental    pain   and   suffering;    past,

present, and future medical expenses; “rental expenses”; property

damage; “loss of use and/or depreciation of vehicle”; loss of past

and future earnings; loss of future earning capacity; “disability

of the body”; past and future loss of enjoyment of life; and loss

of consortium. Rec. Doc. 1-4 at ¶ VI; Rec. Doc. 1-6 at ¶ 3. These

are the only descriptions of damages in either of plaintiffs’

petitions.

     Defendants removed the case to federal court pursuant to 28

U.S.C. §§ 1441 and 1446, asserting diversity jurisdiction under 28

                                           2
    Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 3 of 9



U.S.C. § 1332. Rec. Doc. 1. A timeline of the pertinent procedural

history of this case is as follows:

     (1)   June 23, 2019 – Plaintiffs file their original
        petition for damages in the Civil District Court for
        the Parish of Orleans (Rec. Doc. 1-4);
     (2)   September     17,     2019       –    defendant   Ace    served
        plaintiffs with a request for admissions (Rec. Doc.
        1-11 at 16) 1;
     (3)   October      1,     2019     –       plaintiffs   file      first
        supplemental and amending complaint adding defendant
        Hertz to the litigation (Rec. Doc. 1-6);
     (4)   November 5, 2019 – Plaintiffs’ counsel Brian Branch
        has an email exchange with defendants’ counsel Howard
        Kaplan, wherein Mr. Branch states in pertinent part:
        “Two of my clients have been recommended for surgery.”
        (Rec. Doc. 7-2 at p. 2);
     (5)   December 9, 2019 – Mr. Branch’s assistant sent Mr.
        Kaplan an email with Southern Brain & Spine medical
        records for plaintiff Iman Greene (Rec. Doc. 7-3).
        The   medical    records      stated      that   “[plaintiff    Iman
        Greene] may be a candidate for cervical arthroplasty,
        we will have to see. I would like to obtain an updated
        MRI . . . We will set [plaintiff] up for a new MRI
        and then see me back afterwards and determine the most
        appropriate course of action for her.” (Id. at 3);




1
  The request for admission stated: “No. 1: Do you admit your claim is worth
more than $75,000.00, not including costs and interest? . . . No. 2: Do you
admit you claim is worth more than $50,000.00, not including court costs and
interest?” Rec. Doc. 1-11 at 16. Plaintiffs have not responded to defendants’
requests for admission.

                                        3
     Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 4 of 9



      (6)    January        22,      2020        –    Defendants        propound
          interrogatories         and      requests     for    production       of
          documents on plaintiffs (Rec. Doc. 1-11) 2;
      (7)    February 20-21, 2020 – Defendants receive formal
          responses    to    their      propounded     interrogatories         and
          requests to produce documents, dated February 14,
          2020; Rec. Docs. 1-12, 1-13, 1-14.
      (8)    March 5, 2020 – defendants remove the matter to
          federal court pursuant to 28 U.S.C. §§ 1441 and 1446.
          Rec. Doc. 1.
    Plaintiffs bring the instant motion alleging that defendants

untimely     removed   this       matter    to   federal      court.    Rec.   Doc.   7.

Defendants have filed a response in opposition, claiming they

removed     the   matter    timely,      within      thirty    days    of   receipt   of

plaintiffs’ formal discovery responses (February 20-21, 2019), and

within one year after the commencement of the action. Rec. Doc. 8;

see also Rec. Doc. 1 at ¶ 13.

          LAW AND ANALYSIS

          a. Timeliness of Removal

      If a civil action over which the district courts of the United

States have original jurisdiction is brought in a State Court, it

“may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing



2
  It should be noted that the request for admissions were actually propounded
on plaintiffs on September 17, 2019, despite being attached at 1-11 with the
interrogatories and requests for production of documents. See Rec. Doc. 1-11 at
p. 16 [Request for Admissions dated 9/17/2019]. The interrogatories and request
for production of documents are both dated January 22, 2020.

                                            4
    Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 5 of 9



the place where such action is pending.” 28 U.S.C. § 1441(a).

Defendants must file a notice of removal pursuant to 28 U.S.C.

§1446. Generally:

     The notice of removal of a civil action or proceeding
     shall be filed within 30 days after the receipt by the
     defendant, through service or otherwise, of a copy of
     the initial pleading setting forth the claim for relief
     upon which such action or proceeding is based . . .

28 U.S.C. § 1446(b)(1). However,

     if the case stated by the initial pleading is not
     removable, a notice of removal may be filed within 30
     days after receipt by the defendant, through service or
     otherwise, of a copy of an amended pleading, motion,
     order or other paper from which it may first be
     ascertained that the case is one which is or has become
     removable.

28 U.S.C. § 1446(b)(3). Further, the removing party bears the

burden of showing that removal was proper, and any ambiguities are

to be strictly construed in favor of remand. See Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir.

2002).

     The issue before the Court is one of timeliness. Plaintiffs

allege that defendants’ removal of the case was untimely because

of plaintiffs’    failure   to respond    to   defendants’ request       for

admission, dated September 17, 2019, for thirty days, caused the

30-day period for removal to begin, rendering the March 5, 2020

removal untimely. Defendants contend that the 30-day clock only

began to run when plaintiffs responded to interrogatories and



                                    5
      Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 6 of 9



requests    for   production    of   documents    on   February      20,    2020,

rendering removal timely. Defendants are incorrect.

      The case most closely on point with the current matter is

Gayden v. Winn-Dixie Montgomery, Inc., which dealt, in-part, with

a timeliness of removal issue. No. CIV.A. 13-6232, 2014 WL 433503

(E.D. La. Feb. 4, 2014). In Gayden, the court unequivocally held

that a plaintiff’s failure to respond to defendant’s request for

admission that the amount in controversy exceeded $75,000 deemed

the statement admitted in accordance with La. Code Civ. Proc. art.

1467. Id. at *4. The court ruled that the admission constituted

“other paper” pursuant to 28 U.S.C. 1446(c)(3)(A), and “triggered

the   30-day   removal     clock.”   Gayden   ultimately      held    that    the

defendant had timely removed because removal took place within

thirty days from the date that the admissions propounded on the

plaintiff were deemed admitted. 3

      Here,    defendant     propounded    requests     for    admission      on

plaintiffs on September 17, 2019. Rec. Doc. 1-11 at p. 16. The

request for admissions sought admission from plaintiffs’ that

their claim was in excess of $75,000, and plaintiffs failed to


3
  “[P]laintiff did not explicitly state in her petition that damages
exceeded the federal jurisdictional amount. When she failed to respond to
defendant's request for admission that the amount in controversy exceeded
$75,000, that statement was deemed admitted in accordance with La. Code
Civ. Proc. art. 1467. The admission, which occurred on October 4, 2013,
qualifies as ‘other paper’ by the terms of 18 U.S.C. § 1446(c)(3)(A) and
triggered the 30–day removal clock. Defendant removed this action on
October 23, 2013. Removal was therefore timely, and jurisdiction is
proper.” Gayden, 2014 WL 433503, at *4.


                                      6
    Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 7 of 9



respond. Id. Accordingly, after thirty days, plaintiffs’ failure

to answer the requests for admission was deemed an admission and

started the 30-day period for removal. La. Code Civ. Proc. art.

1467 (“The matter is admitted unless, within thirty days after

service of the request, or within such shorter or longer time as

the court may allow, the party to whom the request is directed

serves upon the party requesting the admission a written answer or

objection addressed to the matter, signed by the party or by his

attorney.”).

     Defendants cite to Franklin v. Tom Hassel Transp., Inc., who

“declined to follow” Gayden. Franklin, 2019 WL 2755093; see also

Rec. Doc. 8 at 5. However, as stated by that court, Franklin dealt

primarily with the issue of whether the jurisdictional amount was

met, not whether the removal itself was timely. Id. Franklin noted

that it “recognize[d] that a failure to timely respond to a request

for admissions results in the statement being deemed ‘admitted’

under Louisiana law.” Id. However, the court also noted, “[s]uch

admissions . . . are only one factor a court may consider when

determining whether the amount in controversy is sufficient to

support   federal   jurisdiction.”      Id.   The   court   stated       that

defendants’ reliance on Gayden was misplaced because “[t]he issue

in Gayden . . . was not whether the amount in controversy has been

met, but whether removal was timely. . . [and that] [b]ecause the

Court did not engage in a detailed analysis regarding the amount

                                    7
      Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 8 of 9



in controversy, it [was] unclear how heavily the Court relied on

the   plaintiff’s    failure   to   timely   respond   to     a    request    for

admissions in determining that the amount in controversy was above

$75,000.” Id. Franklin ultimately held that the court did “not

find Gayden helpful for determining the issue at hand,” that being

whether the claims exceeded the federal jurisdictional limit. Id.

      In this matter, defendants’ removal was untimely, and that

ruling is supported by Gayden. Further, Franklin never admonished

that Gayden was an incorrect statement of law or a mistake, and

merely stated that Gayden did not fully discuss whether the amount

in controversy had been met. Franklin clearly did not disturb

Gayden’s holding that a failure to answer a request for admission

that the amount in controversy exceeds $75,000 will begin the 30-

day period for removal.

      The crux of plaintiffs’ motion to remand is that defendants

failed to timely remove the case because the 30-day removal period

started and eventually tolled due to plaintiffs’ failure to respond

to the requests for admission. According to Gayden, plaintiffs’

failure    to   respond   to   defendants’   request    for       admission    is

sufficient to constitute “other paper” and begin the 30-day period

in which to remove the claims. Defendant’s March 5, 2020 removal

was untimely because the request for admission was deemed admitted

when plaintiffs failed to respond for thirty days, which began the

30-day removal period, which subsequently tolled after thirty-days

                                      8
    Case 2:20-cv-00773-ILRL-DMD Document 10 Filed 07/17/20 Page 9 of 9



elapsed   without   defendant’s    filing    a   removal.   Accordingly,

plaintiffs’ motion is granted, and the case is remanded to state

court.

      New Orleans, Louisiana this 15th day of July, 2020.




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    9
